Opinion issued December
1, 2011.
 
 

 
 
 
 
 
In The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-11-00437-CV
____________
 




KRISTOFER
THOMAS KASTNER, Appellant
 
V.
 
STEPHEN MORRIS,
ATTORNEY AT LAW, INDIVIDUALLY AND AS PROPRIETOR OF THE LAW OFFICES OF STEPHEN
MORRIS, Appellee
 
 
On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2010-61944
 
 

MEMORANDUM OPINION




Appellant,
Kristofer Thomas Kastner, attempts
to appeal from the trial court’s judgment signed January 31, 2011.  Because appellant’s notice of appeal was
untimely filed, we dismiss.  
Generally,
a notice of appeal is due within thirty days after the judgment is signed.  See
Tex. R. App. P. 26.1(a).  The deadline to file a notice of appeal is
extended to 90 days after the date the judgment is signed if any party timely
files a motion for new trial, motion to modify the judgment, motion to
reinstate, or, under certain circumstances, a request for findings of fact and
conclusions of law. Id.  We may extend the time to file the
notice of appeal if, within 15 days after the deadline to file the notice of
appeal, the party properly files a motion for extension.  See
Tex. R. App. P. 10.5(b),
26.3.  A motion for extension of time is
necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by rule 26.1, but within the 15-day extension
period provided by Rule 26.3.  See Tex.
R. App. P. 26.1, 26.3; Verburgt v.
Dorner, 959 S.W.2d 615, 617–18 (Tex. 1997).
The
record reflects that appellant timely filed a motion to vacate the trial
court’s judgment, which extended the deadline for appellant to file his notice
of appeal to 90 days after the date the judgment was signed, or Monday, May 2,
2011.  See Tex. R. App. P.
26.1(a).  Appellant’s notice of appeal
was not filed until Wednesday, May 18, 2011. 
    Appellant did not file a motion to extend
time to file his notice of appeal and did not file his notice of appeal within
the Verburgt period.  See
Tex. R. App. P. 26.3; Verburgt, 959 S.W.2d at 617–18.
Appellant’s
notice of appeal was untimely filed.  Without
a timely filed notice of appeal, this Court lacks jurisdiction over the appeal.
See Tex.
R. App. P. 25.1.
On August
26, 2011, we notified appellant that his appeal was subject to dismissal for
want of jurisdiction unless, by September 15, 2011, he filed a response showing
that this Court has jurisdiction of the appeal. 
No response was filed by that date. 
Appellant later filed a new notice of appeal, but it does not show that
this Court has jurisdiction of the appeal. 
Accordingly,
we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a),
43.2(f).  We dismiss any pending motions as moot.  
PER CURIAM
 
Panel consists of Chief Justice Radack and Justices
Bland and Huddle.